SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

804.2
CA 11-00028
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND GREEN, JJ.


INTEGRATED FACILITY SYSTEMS, INC.,
PLAINTIFF-APPELLANT,

                     V                                             ORDER

COLLEEN C. GARDNER, AS COMMISSIONER OF NEW
YORK STATE DEPARTMENT OF LABOR, NEW YORK STATE
DEPARTMENT OF LABOR, BUREAU OF PUBLIC WORKS,
DEFENDANTS-RESPONDENTS.


BOND, SCHOENECK & KING, PLLC, BUFFALO (ROBERT A. DOREN OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. ARNOLD OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered October 29, 2010 in a declaratory judgment
action. The order granted the motion of defendants to dismiss the
complaint and denied as moot the cross motion of plaintiff for summary
judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   June 10, 2011                         Patricia L. Morgan
                                                 Clerk of the Court